           Case 1:19-sw-06057-SKC Document 2 Filed 10/24/19 USDC Colorado Page 1 of 6
AO 93 (Rev. 12/09) Search and Seizure Warrant


                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                         District of Colorado
                 In the Matter of the Search of
        7520 Krameria Street, Commerce City,                     )
       Colorado, 80022, more fully described in                  )     Case No.       19-sw-6057-SKC
           Attachment A, attached hereto.                        )
                                                                 )
                                                                 )
                                                                 )

                                                SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

           An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the State and                     District of Colorado
(identify the person or describe the property to be searched and give its location):

SEE "ATTACHMENT A" attached hereto and incorporated by reference

           The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

SEE "ATTACHMENT B" attached hereto and incorporated by reference

        I find that the affidavit(s), or any recorded testimony, establishes probable cause to search and seize the person or
property.

           YOU ARE COMMANDED to execute this warrant on or before                      11/07/19
                                                                                                  (not to exceed 14 days)
        in the daytime 6:00 a.m. to 10 p.m.                at any time in the day or night as I find reasonable cause has been
making a no knock and announce entry                           established
as I find reasonable cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
 inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
      Magistrate Judge S. Kato Crews                  .
                     (name)

       I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 and 3103(a) (except for
delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will
be searched or seized (check the appropriate box)      for          days (not to exceed 30).
                                                       until, the facts justifying, the later specific date of           .


Date and time issued: 10/24/2019, 11:32 am
                                                                                         Judge’s signature

City and state:           Denver, CO                                     Magistrate Judge S. Kato Crews
                                                                  15
    Case 1:19-sw-06057-SKC Document 2 Filed 10/24/19 USDC Colorado Page 2 of 6
                                                                              Printed name and title




                                                        Return
Case No.:                     Date and time warrant executed:        Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                     Certification

           I declare under penalty of perjury that this inventory is correct and was returned along with the original
 warrant to the designated judge.



Date:
                                                                          Executing officer’s signature



                                                                            Printed name and title




                                                        16
Case 1:19-sw-06057-SKC Document 2 Filed 10/24/19 USDC Colorado Page 3 of 6




                                            ATTACHMENT A

                      DESCRIPTION OF LOCATION TO BE SEARCHED




                         7520 Krameria Street, Commerce City, Colorado 80022


The Subject Premises is located at 7520 Krameria Street in Commerce City, Colorado, and is a white

in color residential structure that has a brown door. The numbers 7520 are visible on the mailbox. The

premises to be searched includes the residence and all rooms, attics, basements, storage areas, floors,

walls and combination safes, lockers and lock boxes, briefcases, containers, trash areas, surrounding

grounds and outbuildings assigned to or part of this particular property, the garage areas, vehicles

associated to occupants of the residence, as well as the persons of adults located at the premises at the

time of execution of this search warrant.
Case 1:19-sw-06057-SKC Document 2 Filed 10/24/19 USDC Colorado Page 4 of 6




                                       ATTACHMENT B

              DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

The following items, located within the residence at 7520 Krameria Street, Commerce City,
Colorado 80022 (the Subject Premises), that constitute evidence of the commission of,
contraband, the fruits of crime, or instrumentalities of violations of 18 U.S.C. § 842(a)(1)
(Manufacturing or dealing in explosive material without a license) and 26 U.S.C. §§ 5841,
5861(d), and 5871 (Possessing Unregistered Firearms) (collectively hereinafter “Subject
Offenses”), including the following:

1. Any and all evidence related to the manufacture, sale, and/or possession of any explosive,
   incendiary or destructive devices, including containers, bottles, tools, hammers, gasses,
   powders, smokeless powder, tape, matches, flammable liquids, lighters, candles, fuses, pipes,
   fittings, reducers, glue, or any other items that could be constructed into said devices.

2. Any evidence of the purchase and/or procurement of any explosive, incendiary or destructive
   devices and any materials and instructions to construct such devices, including receipts, bills
   of sale, instructions, research, formulary, notes, documents, or other records and items related
   to the procurement or construction of such devices.

3. Any travel information including bus schedules, transit information, directions, maps, and
   other receipts or documents indicating travel.

4. Any evidence of planning an attack or event including notes, diaries, manifestos, research
   (including inquiry about hours of operation, location or layout of malls, stores or other public
   places), maps or schematics, historical research, photographs, or other evidence related to
   such plans.

5. Any safe deposit box keys, storage keys or records pertaining to safe deposit boxes or storage
   units or areas where destructive devices or materials for such devices may be located.

6. Any information identifying associates engaged in distributing or purchasing destructive
   devices and/or materials and/or the laundering of proceeds related to distribution of
   destructive devices.

7. Cash, currency, financial instruments, and/or records relating to the laundering, secreting,
   and/or distribution of monies related to the proceeds of procuring or distributing of
   destructive devices, and any and all financial documents and records which may evidence
   financial transactions relating to obtaining, transferring, laundering, secreting or spending the
   proceeds of the sale of destructive devices.

8. Photographs showing destructive devices or materials and people in possession of such
   items.
Case 1:19-sw-06057-SKC Document 2 Filed 10/24/19 USDC Colorado Page 5 of 6




9. Indicia of ownership including registration documents, insurance, bills, mail, lease
   agreements, bank statements, legal documents, or subscriptions.

10. Information about usernames or any online accounts or email addresses that include
    username “Ky Sch.”

11. Any and all information, notes, software, documents, records, or correspondence, in any
    format and medium, pertaining to the Subject Offenses;

12. Computer(s), digital storage media, or digital storage devices, any physical object upon
    which computer data can be recorded, computer hardware, computer software, servers,
    computer related documentation, computer passwords and data security devices, gaming
    devices, tablets, flash drives, volatile data, digital communications devices, cellular
    telephones, cameras, videotapes, video recording devices, video recording players, and video
    display monitors, digital input and output devices such as keyboards, mouse(s), scanners,
    printers, monitors, electronic media and network equipment, modems, routers, connection
    and power cords, and external or connected devices used for accessing computer storage
    media that was used to commit or facilitate commissions of the Subject Offenses.

13. For any computer, computer hard drive, or other physical object upon which computer data
    can be recorded (hereinafter, COMPUTER) that is called for by this warrant, or that might
    contain items otherwise called for by this warrant relating to the Subject Offenses:

       a. evidence of who used, owned, or controlled the COMPUTER at the time the items
          described in this warrant were created, edited, or deleted, such as logs, registry
          entries, configuration files, saved usernames and passwords, documents, calendars,
          browsing history, user profiles, e-mail, e-mail contacts, "chat" or instant messaging
          logs, photographs, and correspondence;

       b. evidence of software that may allow others to control the COMPUTER, such as
          viruses, Trojan horses, and other forms of malicious software, as well as evidence of
          the presence or absence of security software designed to detect malicious software;

       c. evidence of the lack of such malicious software;

       d. evidence of the attachment to the COMPUTER of other storage devices or similar
          containers for electronic evidence;

       e. evidence of counter-forensic programs (and associated data) that are designed to
          eliminate data from the COMPUTER;

       f. evidence of how and when the COMPUTER was used or accessed to determine the
          chronological context of computer access, use, and events relating to crime under
          investigation and to the computer user;

       g. records of or information about Internet Protocol addresses used by the COMPUTER;
Case 1:19-sw-06057-SKC Document 2 Filed 10/24/19 USDC Colorado Page 6 of 6




       h. information about usernames or any online accounts or email addresses that include
          “Ky Sch”;

       i. passwords, encryption keys, and other access devices that may be necessary to access
          the COMPUTER;

       j. documentation and manuals that may be necessary to access the COMPUTER or to
          conduct a forensic examination of the COMPUTER;

       k. contextual information necessary to understand the evidence described in this
          attachment;

       l. volatile data necessary to preserve evidence prior to powering-off and unplugging a
          running computer;

       m. any and all information, notes, software, documents, records, or correspondence, in
          any format and medium, pertaining to the Subject Offenses;

       n. items otherwise described above in paragraphs 1-11 of this Attachment B.

DEFINITIONS:

14. As used above, the terms "records" and "information" include all of the foregoing items of
    evidence in whatever form and by whatever means they may have been created or stored,
    including any form of computer or electronic storage (such as hard disks or other media that
    can store data); any handmade form (such as writing, drawing, painting); any mechanical
    form (such as printing or typing); and any photographic form (such as microfilm, microfiche,
    prints, slides, negatives, videotapes, motion pictures, or photocopies).

15. As used above, the terms “computers” or “digital storage media” or “digital storage devices”
   may be used interchangeably, and are intended to include any physical object upon which
   computer data can be recorded as well as all types of electronic, magnetic, optical,
   electrochemical, or other high speed data processing devices capable of performing logical,
   arithmetic, or storage functions, including desktop and laptop computers, mobile phones,
   tablets, server computers, game consoles, network hardware, hard disk drives, RAM, floppy
   disks, flash memory, CDs, DVDs, and other magnetic or optical storage media.
